NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            09:29 AM
                                            Dkt. 25 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    DD, Plaintiff-Appellee, v.
                      SD, Defendant-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                    (CASE NO. FC-D 19-1-0217)


                      ORDER DISMISSING APPEAL
   (By:   Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On or about January 22, 2021, self-represented
Defendant-Appellant SD (Wife) filed the notice of appeal;
           (2) On February 8, 2021, the family court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before February 18, 2021, and March 22, 2021,
respectively;
           (3) Wife failed to file the statement of jurisdiction
or request an extension of time;
           (4) On March 19, 2021, the appellate clerk granted an
extension of time for the opening brief to April 21, 2021;
           (5) Wife failed to file the opening brief or request
another extension of time;
           (6) On May 6, 2021, the appellate clerk notified Wife
that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on May 17, 2021, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Appellate Procedure Rules 12.1(e) and 30, and Wife could request
relief from default by motion; and
           (7) Wife took no further action in the appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 9, 2021.

                                      /s/ Alexa D.M. Fujise
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2